DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is not directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter. The subject matter of the claim must be directed to one of the four subject matter categories. If it is not, the claim is not eligible for patent protection and should be rejected under 35 U.S.C. 101, for at least this reason. For example, the claims involves a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim Rejections - 35 USC § 103
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akilesh (PGPUB: 20200167914), and further in view of Yu (PGPUB: 20090234626).

Regarding claims 1, 11, and 12, Akilesh teaches an apparatus, comprising: 
an obtainment portion configured to obtain a plurality of images corresponding to respective values of a parameter that affects occurrence of a target event (see Fig. 1, paragraph 11, the cell characterization data set is used to detect an effect of an exposure to a chemical compound on cells of the population. In some embodiments, the chemical compound is a drug or drug candidate); 
a generation portion configured to generate, for each of a plurality of thresholds relating to the parameter, a learning data set in which at least a part of the plurality of images is each given an value (see Fig. 3-4, paragraph 127, the total number of learnable or trainable parameters, e.g., weighting factors, biases, or threshold values, used in the ANN may range from about 1 to about 10,000); 
a learning processing portion configured to perform, for each generated learning data set, learning processing on an estimation model that estimates an attribute of an image in response to input of the image (see paragraph 87, Probabilistic graphical models (PGMs) provide a framework for encoding probability distributions over complex domains, e.g., multivariate data sets distributed over large numbers of random variables that interact with each other. These models or data representations rely on concepts derived from probability theory, graph algorithms, machine learning); and 
an evaluation value output portion configured to output, for each estimation model, an evaluation value according to an estimation error of the estimation model (see Fig. 6, paragraph 156, an error function, such as an L1 error function or an L2 error function, may be calculated from S and S'. An algorithm, such as backpropagation-based training algorithm, may then be applied to update the weights at each node in each layer of the encoder, decoder, and code layer. The algorithm may be applied iteratively until the error function assessed at the output of the decoder reaches a minimum value or is less than a specified maximum error).  
However, Akilesh does not expressly teach the attribute value varying based on whether the threshold is exceeded.
Yu teaches that the dose for a location is selected based on the probability curve. Iterative or other approaches determine the localized doses that satisfy any criteria, such as minimization of normal tissue complication and maximization of probability of success given threshold limits on each (see Fig. 4, paragraph 60); the probabilities may be based on the uptake value with any resolution. For example, ranges of uptake values are modeled separately. Any step size or range grouping may be used. For a given range, the control probabilities indicate the likelihood of residual disease given a dose. Separate probabilities may be given for tumor tissue and normal tissue. In one embodiment, the tumor control probability is modeled as a function of dose and range of uptake, and a normal tissue control probability is modeled as a as a function of dose (see Fig. 1 and 7, paragraph 92).


Regarding claim 2, the combination teaches further comprising a determination portion configured to determine a value of the parameter at which the target event occurs based on the threshold, among the plurality of thresholds, corresponding to the estimation model having the smallest evaluation value (see Akilesh, Fig. 1-6, paragraph 112 and 156, the weighting factors, bias values, and threshold values, or other computational parameters of the neural network, can be "taught" or "learned" in a training phase using one or more sets of training data; the algorithm may be applied iteratively until the error function assessed at the output of the decoder reaches a minimum value or is less than a specified maximum error).  

Regarding claim 3, the combination teaches wherein the learning processing portion repeatedly performs learning processing on each estimation model using the corresponding learning data set (see Akilesh, Fig. 7); and 
see Akilesh, Fig. 1-6, paragraph 112 and 156, the weighting factors, bias values, and threshold values, or other computational parameters of the neural network, can be "taught" or "learned" in a training phase using one or more sets of training data; the algorithm may be applied iteratively until the error function assessed at the output of the decoder reaches a minimum value or is less than a specified maximum error; see Akilesh, paragraph 42, methods and systems may be used to identify a physical stimulus, a chemical stimulus (e.g., exposure to a drug candidate), and/or environmental change that results in a phenotypic response that matches a target reference response (e.g., a known phenotypic response in cells exposed to a known drug)).  

Regarding claim 4, the combination teaches wherein the generation portion generates the learning data set for each of the plurality of thresholds using images, among the plurality of images, corresponding to values of the parameter, the values being within a range including the threshold (see Yu, Fig. 1-7, paragraph 97-98, The process continues iteratively to identify the dose by region combination providing an optimal solution or treatment. Alternatively, the graphs of probability variation with dosage are analyzed to determine the desired dose. The optimal solution may be defined by the user or predetermined. For example, the optimal solution is very low probability (e.g., less than 5% probability) of residual disease with very low normal tissue complication (e.g., less than 5% probability). The user may adjust the thresholds for acceptable residual disease probability and normal tissue complication probability. The solution providing the least number of locations with a threshold probability of residual disease or the least average probability of residual disease is determined).  

Regarding claim 5, the combination teaches wherein 
the obtainment portion obtains a plurality of images corresponding to respective values of each of a plurality of parameters that affect occurrence of the target event (see Yu, Fig. 7, paragraph 90, the information from the surrounding portions, such as the uptake for surrounding portions and/or dose of the surrounding portions, may affect the probability. The tissue response is modeled as a function of the probability of residual disease given the standardized uptake at the region, the location specific radiation dose, the standardized uptake at neighboring ones of different locations, a patient age, a patient gender, and/or size of the cancer region), and 
the generation portion generates, for each of a plurality of combinations of thresholds relating to the plurality of parameters (see Akilesh, Fig. 4, paragraph 127, the total number of learnable or trainable parameters, e.g., weighting factors, biases, or threshold values, used in the ANN may range from about 1 to about 10,000), the learning data set in which each of the plurality of images is given an attribute value, the attribute value varying based on whether each of the thresholds see Yu, Fig. 7, paragraph 92, the probabilities may be based on the uptake value with any resolution. For example, ranges of uptake values are modeled separately. Any step size or range grouping may be used. For a given range, the control probabilities indicate the likelihood of residual disease given a dose. Separate probabilities may be given for tumor tissue and normal tissue).  

Regarding claim 6, the combination teaches wherein the learning processing portion performs learning processing on each of a plurality of estimation models having the same initial condition (see Akilesh, Fig. 5-7, paragraph 161, the encoder 130 (of FIG. 6) may accept as input a vector comprising a set of pre-processed cell population data 104 from the pre-processing module 110 (see FIG. 5). The initial weights 302 of each node in each layer of the encoder 130, code layer 140, and decoder 150 may be selected according to any preferred procedure), using a corresponding one of a plurality of learning data sets generated for the plurality of thresholds (see Akilesh, Fig. 1-3, paragraph 112, the weighting factors, bias values, and threshold values, or other computational parameters of the neural network, can be "taught" or "learned" in a training phase using one or more sets of training data . For example, the parameters may be trained using the input data from a training data set and a gradient descent or backward propagation method so that the output value(s) (e.g., a cell classification decision) that the ANN computes are consistent with the examples included in the training data set. The adjustable parameters of the model may be obtained from a back propagation neural network training process that may or may not be performed using the same hardware as that used for processing images and/or performing cell characterization).  

Regarding claim 7, the combination teaches wherein the learning processing portion performs transfer learning using a model on which learning35 YYServer4YcasesY# YKGYYKG-0043YUSYtJNY1 9JP0253(YKG-0043US)_shiba kis.docxAttorney Docket Number: YKG-0043USprocessing has been performed as the estimation model (see Yu, paragraph 7, in a first aspect, a system for modeling dose distribution is provided. An input is operable to receive functional imaging information representing metabolic or biochemical activity of a tumor. A processor is operable to apply a model of tumor response to a dose of radiation; any step size or range grouping may be used).  

Regarding claim 8, the combination teaches wherein the estimation model estimates the attribute value of an image in response to input of the image (see Yu, Fig. 7, paragraph 91-92, control probabilities of residual disease given a dose are included in the model to determine the probabilities for the patient. The control probabilities were machine-learned from a training dataset for other patients having uptake information before and after treatment by radiation).  

Regarding claim 9, the combination teaches wherein in response to input of an image, the estimation model estimates, for at least one attribute value, a probability that the image has the attribute value (see Akilesh, paragraph 201, provide a means for screening drug candidates to identify compounds that intervene to alter chromatin structure, as detected and characterized by changes in one or more key attributes (e.g., one or more observable and/or latent phenotypic traits) and that would potentially provide tools for activating or silencing specific genes by altering their accessibility).  

Regarding claim 10, the combination teaches wherein the target event is a drug reaction (see Akilesh, paragraph 10, screening drug candidates, the method comprising: a) acquiring a series of one or more images of a population of cells both before and after contacting the cells with a drug candidate, wherein at least one image of the series comprises an image of one or more cells), and the parameter is a condition for administration of the drug (see Yu, Fig. 1, paragraph 68, the processor 12 outputs the probabilities, dose, dose distribution, functional image, structural image, charts, values, plan, and/or other information for creating or using the models).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667